DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
It is acknowledged that applicant has elected without traverse Group I and Species II drawn to claims 9-18, in an Election-restriction and Species requirement in correspondence received on 06/28/2021, accordingly claims 1-8 and 19-48 has been cancelled.

Examiner’s Note Regarding Phone Interview
The notice of allowance is in response to amendment filed on 08/12/2022 after Final Office Action subsequent to the notice of appeal dated 06/14/2022, further said amendment is in accordance to Allowable subject matter indicated in Final Office Action mailed on 12/14/2021.
A notice of Appeal was filed by the applicant on 06/14/2022, however the applicant initiated a telephone interview on 08/12/2022 (a separate Applicant  Initiated Interview Summary has already been made of record), during the interview the applicant confirmed that they will not file the Appeal Brief , withdraw the Notice of Appeal and would prefer to file claim amendment by incorporating allowable subject matter as indicated in the final office action mailed on 12/14/2021, as discussed during the phone interview the Applicant filed amended claims on 08/12/2022 by incorporating allowable subject matter in accordance to Final office action dated 12/14/2021. Therefore, the claims filed on 08/12/2022 have been entered.
Consequent to the above the prosecution has been reopened, the Notice of Appeal has been withdrawn and notice of Allowance has been issued as follows.

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with FRANK J. CATALANO (Reg. no. 258326) on 08/15/2022.
The application has been amended as follows: 

Withdrawn claims 9-10, 12-15 and 18 have been cancelled.

Claim 11 has been amended and replaced as follows:
11. [[A turbine for use in a flow of water, [[the turbine comprising:
an elongated endless conveyor with down-streaming and up-streaming straightaways; and
paddles spaced along and hinged to said conveyor to swing between high resistance orientations when on said down-streaming straightaway and low resistance orientations when on said up-streaming straightaway whereby, when in any of said high resistance orientations, said paddles are driven downstream by the flow of water and cause said endless conveyor to travel along said down-streaming and upstreaming straightaways, each said paddle being independently interchangeable with a replacement paddle having at least one of a different shape, size and angle of attack.

Claim 16 has been amended and replaced as follows:
16. [[A turbine for use in a flow of water, [[the turbine comprising:
an elongated endless conveyor with down-streaming and up-streaming straightaways;
paddles spaced along and hinged to said conveyor to swing between high resistance orientations when on said down-streaming straightaway and low resistance orientations when on said up-streaming straightaway whereby, when in any of said high resistance orientations, said
paddles are driven downstream by the flow of water and cause said endless conveyor to travel along said down-streaming and upstreaming straightaways; and
ballast-filled legs preventing the turbine from riding on a surface of the flow of water and tending to level the turbine in the flow of water.

Claim 17 has been amended and replaced as follows:
17. [[A turbine for use in a flow of water, [[the turbine comprising:
an elongated endless conveyor with down-streaming and up-streaming straightaways;
paddles spaced along and hinged to said conveyor to swing between high resistance orientations when on said down-streaming straightaway and low resistance orientations when on said up-streaming straightaway whereby, when in any of said high resistance orientations, said paddles are driven downstream by the flow of water and cause said endless conveyor to travel along said down-streaming and upstreaming straightaways; and
independent tethers connected between corresponding ones of said paddles and said conveyor to prevent their corresponding said paddles from swinging beyond a maximal high resistance orientation when on said down-streaming straightaway.

	
Allowable Subject Matter
Claims 11, 16, 17 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 11, 16 and 17 is/are allowed primarily because the closest prior art of record U.S Publication number 2006/0019553 A1, cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Re: Claim 11:
The prior art of record does not teach “an elongated endless conveyor with down-streaming and up-streaming straightaways; and paddles spaced along and hinged to said conveyor to swing between high resistance orientations when on said down-streaming straightaway in combination with each said paddle being independently interchangeable with a replacement paddle having at least one of a different shape, size and angle of attack” as claimed in claim 11, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.


Re: Claim 16:
The prior art of record does not teach “an elongated endless conveyor with down-streaming and up-streaming straightaways; paddles spaced along and hinged to said conveyor to swing between high resistance orientations when on said down-streaming straightaway and low resistance orientations when on said up-streaming straightaway in combination with ballast-filled legs preventing the turbine from riding on a surface of the flow of water and tending to level the turbine in the flow of water” as claimed in claim 16, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.

Re: Claim 17:
The prior art of record does not teach “an elongated endless conveyor with down-streaming and up-streaming straightaways; paddles spaced along and hinged to said conveyor to swing between high resistance orientations when on said down-streaming straightaway and low resistance orientations when on said up-streaming straightaway whereby, and independent tethers connected between corresponding ones of said paddles and said conveyor to prevent their corresponding said paddles from swinging beyond a maximal high resistance orientation when on said down-streaming straightaway; in combination with independent tethers connected between corresponding ones of said paddles and said conveyor to prevent their corresponding said paddles from swinging beyond a maximal high resistance orientation when on said down-streaming straightaway” as claimed in claim 17, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
August 16, 2022